Citation Nr: 0203072	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  98-09 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently rated as 10 percent 
disabling. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU). 

3.  Entitlement to service connection for a knee disability.

4.  Entitlement to an increased rating for service-connected 
schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March to November 
1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The issues of entitlement to an increased rating for cervical 
spine disability and for a TDIU were remanded by the Board in 
March 2000 to obtain additional treatment records and to 
allow the veteran another opportunity to appear for VA 
compensation examinations.  The records were obtained and the 
veteran again failed to appear for the scheduled VA 
compensation examinations.  The veteran's representative 
concurred that the development requested in the March 2000 
Remand order had been satisfied by the RO. 


REMAND

The veteran perfected appeals on the issues of entitlement to 
an increased rating for service-connected cervical spine 
disability, currently rated as 10 percent disabling, and 
entitlement to a TDIU.  The veteran was previously advised in 
the March 2000 Board Remand that failure to attend 
examinations scheduled on remand by the Board to the RO would 
result in evaluation of the claims on the basis of the 
evidence of record.  The veteran is hereby advised and placed 
on notice that, with regard to the claims for increased 
rating for service-connected cervical spine disability and 
entitlement to a TDIU (and any other increased rating issue 
to which the veteran may later perfect an appeal, such as the 
claim for increased rating for schizophrenia), failure to 
appear for scheduled VA examinations will result in the 
rating claims being denied.  "When entitlement . . . to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, . . . [in] a claim for increase, the claim 
shall be denied."  38 C.F.R. § 3.655(a), (b) (2001).  The 
Board notes the veteran's multiple failures to appear for 
previous scheduled VA examinations, and the fact that he has 
offered a reason for failure to appear which possibly could 
be construed as good cause for only one of the VA 
compensation examinations for which he failed to appear.  Now 
that the veteran has been notified of the consequences of 
failure to appear for a VA examination in conjunction with 
his increased rating and TDIU claims, the veteran will be 
given one final opportunity on Remand to appear for VA 
examination(s) addressing the increased rating and TDIU 
issues on appeal.  

With regard to the TDIU issue on appeal, the veteran has 
indicated that the U.S. Social Security Administration (SSA) 
has determined that his schizophrenia is severe.  In light of 
the veteran's TDIU claim, the SSA records may be pertinent to 
the claims on appeal, and should be obtained for review.  
Where the records sought are Federal department or agency 
records, VA must continue its efforts to assist the veteran 
by requesting such records, unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).  

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2001).  In May 1998, 
the veteran disagreed with the May 1998 rating decision 
denial of service connection for a knee condition.  In June 
1998 (on a VA Form 9), the veteran effectively entered notice 
of disagreement with the RO's May 1998 rating decision denial 
of increased rating for undifferentiated type schizophrenia.  
A statement of the case pertaining to either issue has not 
been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment from September 2000 to the 
present, and that he furnish signed 
authorizations for release to VA of any 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  

2.  The RO should obtain from the SSA a 
copy of the decision on the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The veteran should be afforded 
appropriate VA medical and psychiatric 
examination(s) to determine the current 
level of disability attributable to his 
service-connected disabilities and to 
determine whether he is unable to secure 
or follow a substantially gainful 
occupation due solely to service-
connected disabilities.  The claims file 
should be made available to the 
examiner(s) prior to the examinations for 
review, and the examiner(s) should 
indicate in writing that the claims file 
has been reviewed in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
conducted.  

The VA medical examiner should thoroughly 
evaluate the service-connected cervical 
spine disability, identify all 
symptomatology attributable to the 
cervical spine disability, and determine 
the current level of disability 
attributable to thereto, including 
measures of limitation of motion of the 
cervical spine.  The examiner should be 
specifically requested to identify any 
objective evidence of pain or functional 
loss of the veteran's cervical spine 
disability due to: pain, weakened 
movement, subluxation or lateral 
instability, excess fatigability, and/or 
incoordination.  The examiner should also 
express opinions concerning whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should offer an opinion as to the impact 
of the veteran's service-connected 
disabilities on the ability to obtain and 
maintain substantially gainful 
employment.  

The veteran should also be afforded a 
psychiatric examination to thoroughly 
evaluate his service-connected 
schizophrenia, to identify all 
symptomatology attributable to 
schizophrenia, and to determine the 
current level of disability attributable 
to schizophrenia.  The examiner is 
requested to offer a medical opinion as 
to what degree the veteran's 
schizophrenia has impaired the ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment) and the veteran's 
reliability, productivity, flexibility, 
and efficiency levels in performing 
occupational tasks (industrial 
impairment).  Findings should be 
presented consistent with the current 
rating criteria for mental disorders.  
Additionally, a Global Assessment of 
Functioning Scale score should be 
provided, and the examiner should explain 
its meaning in terms consistent with 
rating criteria.  The examiner also 
should offer an opinion as to the impact 
of the veteran's service-connected 
disabilities on the ability to obtain and 
maintain substantially gainful 
employment.   

4.  The RO should review the examination 
report(s) to determine if it is (they 
are) in compliance with this REMAND.  If 
deficient in any manner, the report(s) 
should be returned, along with the claims 
file, for immediate corrective action.  
38 C.F.R. § 4.2 (2001); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159). 

6.  The RO should review the expanded 
record and adjudicate the veteran's 
claims for increased rating for cervical 
spine disability and TDIU.  If the 
benefits sought on appeal remain denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded a reasonable opportunity to 
respond.

7.  The RO should issue a statement of 
the case on the issues of entitlement to 
service connection for a knee disability 
and entitlement to an increased rating 
for service-connected schizophrenia, in 
accordance with Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran should 
then be given the appropriate time to 
perfect his appeal with the submission of 
a substantive appeal as to either or both 
of these issues.  If, and only if, he 
files a substantive appeal in a timely 
manner, then that issue or issues should 
also be certified to the Board for 
appellate review.  

Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any these issues.  The veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




